Exhibit 10.11
THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
Amended and Restated Effective January 1, 2010

1.   Purpose       This severance/change in control policy (the “Policy”) is
maintained by The Western Union Company, a Delaware corporation (“Western
Union”), to enable Western Union to offer a form of income protection to its
Eligible Executives in the event their employment with the Company is
involuntarily terminated other than for Cause or, in the event of a Change in
Control, if their employment terminates involuntarily other than for Cause or
for Good Reason during the twenty-four months following the Change in Control.  
    This Policy shall constitute a “welfare plan” within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and shall be construed in a manner consistent with such intent.   2.  
Effective Date       This Policy was originally adopted as of September 29, 2006
(the “Effective Date”). The Policy is hereby amended and restated effective
January 1, 2010.   3.   Definitions       Base Salary means the Eligible
Executive’s current annualized rate of base cash compensation as paid on each
regularly scheduled payday for the Eligible Executive’s regular work schedule as
of his or her Termination Date, including any before-tax contributions that are
deducted for Company benefit plan purposes. Base Salary shall not include
taxable or nontaxable fringe benefits or awards, vacation, performance awards,
bonus, commission or other incentive pay, or any payments which are not made on
each regular payday, regardless of how such payments may be characterized.      
Board means the Board of Directors of Western Union.       Cause means the
willful and continued failure by an Eligible Executive to substantially perform
the duties assigned by the Company (other than a failure resulting from
Disability), the willful engagement by an Eligible Executive in conduct which is
demonstrably injurious to the Company (monetarily or otherwise), any act of
dishonesty, the commission of a felony, the continued failure by an Eligible
Executive to meet performance standards, an Eligible Executive’s excessive
absenteeism or a significant violation by an Eligible Executive of any statutory
or common law duty of loyalty to the Company.       Change in Control means

  (a)   the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 25% or more of either (i) the then
outstanding shares of common stock of Western Union (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
Western Union entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from Western Union (excluding any acquisition resulting
from the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
Western Union), (B) any acquisition by Western Union, (C) any acquisition by an

 



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      employee benefit plan (or related trust) sponsored or maintained by
Western Union or any corporation controlled by Western Union or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii), and (iii) of subsection (c) of this definition; provided
further, that for purposes of clause (B), if any Person (other than Western
Union or any employee benefit plan (or related trust) sponsored or maintained by
Western Union or any corporation controlled by Western Union) shall become the
beneficial owner of 25% or more of the Outstanding Common Stock or 25% or more
of the Outstanding Voting Securities by reason of an acquisition by Western
Union, and such Person shall, after such acquisition by Western Union, become
the beneficial owner of any additional shares of the Outstanding Common Stock or
any additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;     (b)   the cessation of individuals who constitute the
Board (the “Incumbent Board”) as of the date this Policy is adopted by the
Committee, to constitute at least a majority of such Incumbent Board; provided
that any individual who becomes a director of Western Union subsequent to the
date this Policy is adopted by the Committee whose election, or nomination for
election by Western Union’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of Western Union as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;     (c)   the consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Western Union (a “Corporate Transaction”);
excluding, however, a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns
Western Union or all or substantially all of Western Union’s assets either
directly or indirectly) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Corporate Transaction, of
the Outstanding Common Stock and the Outstanding Voting Securities, as the case
may be, (ii) no Person (other than Western Union; any employee benefit plan (or
related trust) sponsored or maintained by Western Union or any corporation
controlled by Western Union; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 25% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

- 2 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

  (d)   the consummation of a plan of complete liquidation or dissolution of
Western Union.

    Committee means the Compensation and Benefits Committee of the Board or its
delegate or successor.       Company means Western Union, including any of its
50% or more owned or controlled subsidiaries or any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise,
including, without limitation, any successor due to a Change in Control) to
substantially all of the business or assets of Western Union, except that for
purposes of Section 16, the definition of Change in Control, and other
provisions where the context so requires, Company means Western Union or any
such successor.       Disability means the inability of the Eligible Executive
to substantially perform such Eligible Executive’s duties and responsibilities
due to a physical or mental condition (i) that would entitle such Eligible
Executive to benefits under the Company’s long-term disability plan under which
he or she is covered or, if the Committee deems it relevant, any disability
rights provided as a matter of local law or (ii) if such Eligible Executive is
not eligible for long-term disability benefits under any plan sponsored by the
Company, that would, as determined by the Committee, entitle such Eligible
Executive to benefits under the Company’s long-term disability plan if the
Eligible Executive were eligible therefor.       Eligible Executive means,
effective prior to October 1, 2008, an individual who is designated by Western
Union as an insider for purposes of Section 16 of the Exchange Act and who is a
member of Western Union’s Executive Committee on the earlier of his or her
Termination Date or the date of a Change in Control. Effective October 1, 2008,
Eligible Executive means an individual who is designated by Western Union as an
insider for purposes of Section 16 of the Exchange Act and who is the Chief
Executive Officer of Western Union or is an Executive Vice President of Western
Union who reports directly to the Chief Executive Officer on the earlier of his
or her Termination Date or the date of a Change in Control, provided that
individuals who were Eligible Executives as defined under this Policy as of
September 30, 2008 shall remain eligible for this Policy (other than individuals
who have waived their eligibility for this Policy in writing).       Exchange
Act means the Securities Exchange Act of 1934, as amended.       Good Reason
means any one or more of the following: (i) action by the Company resulting in a
material diminution of the Eligible Executive’s titles or positions with the
Company, (ii) a reduction in the Eligible Executive’s Base Salary or bonus, or
(iii) action by the Company to require the relocation of the Eligible Executive
more than fifty (50) miles from the Eligible Executive’s current principal work
location without the executive’s consent. Within 30 days after the Eligible
Executive becomes aware of one or more actions or inactions described in the
preceding sentence, the Eligible Executive shall deliver written notice to the
Company of the action(s) or inaction(s) (the “Good Reason Notice”). The Company
shall have 30 days after the Good Reason Notice is delivered to cure the
particular action(s) or inaction(s). If the Company so effects a cure, the Good
Reason Notice will be deemed rescinded and of no further force and effect.      
Severance Benefits means the benefits payable to an Eligible Executive pursuant
to this Policy, other than the Change in Control benefits payable pursuant to
Sections 7(c)(ii)(b) and 8 hereof.

- 3 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    Severance Period means with respect to Western Union’s Chief Executive
Officer, the 36 consecutive month period commencing on the executive’s
Termination Date, and with respect to all other Eligible Executives, the 24
consecutive month period commencing on the Eligible Executive’s Termination
Date.       Termination Date means the date on which the Eligible Executive’s
employment with the Company terminates for a reason set forth under Section 5.  
4.   Eligibility       All Eligible Executives who have been on the Company’s
payroll for at least three months are eligible to receive benefits according to
the terms of this Policy. Eligible Executives are not eligible for any benefits
under this Policy during the first three months of their employment.   5.  
Eligible Termination Reasons

  (a)   Prior to the occurrence of a Change in Control, action by the Company to
involuntarily terminate the employment of an Eligible Executive with the
Company, but not including a separation from service on account of death,
Disability or for Cause.     (b)   After the occurrence of a Change in Control,
(i) action by the Company to involuntarily terminate the employment of an
Eligible Executive with the Company, but not including a separation from service
on account of death, Disability or for Cause, or (ii) voluntary separation from
service from the Company by an Eligible Executive for Good Reason during the
twenty-four (24) month period commencing on the date of the Change in Control.

    An Eligible Executive shall not be entitled to any benefits under this
Policy upon a separation from service for an eligible termination reason under
this Section 5 if the Eligible Executive becomes employed by any subsidiary or
affiliate of Western Union (as determined under Internal Revenue Code (“Code”)
Section 414(b) or (c), but substituting a 50 percent ownership level for the
80 percent ownership level therein) immediately following his or her termination
of employment from the Company by which the Eligible Executive is employed.   6.
  Non-Eligible Termination Reasons       A non-eligible termination reason is
any reason for an Eligible Executive’s separation from service by or from the
Company that is not an eligible termination reason described in Section 5.   7.
  Severance and Change in Control Benefits. The provisions of this Section 7 are
subject, without limitation, to the provisions of Section 9 hereof.

  (a)   Post-Termination Payments. If an Eligible Executive’s employment with
the Company is terminated after the Effective Date for any reason set forth in
Section 5, the Company shall pay to the Eligible Executive the following amounts
in accordance with Section 10:

  (i)   Severance Pay. An amount equal to 2 multiplied by the sum of (1) 100% of
the Eligible Executive’s Base Salary and (2) the percentage of the Eligible
Executive’s Base Salary established as the target bonus for the Eligible
Executive under the Company’s Senior



- 4 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      Executive Annual Incentive Plan (or the bonus plan then applicable to the
Eligible Executive), for the year in which the Termination Date occurs. If an
Eligible Executive’s target bonus for the year in which the Termination Date
occurs has not been established at the time an amount is payable under this
subsection 7(a)(i), then such amount shall be calculated using the Eligible
Executive’s annual target bonus for the immediately preceding year, or, if no
such prior year target bonus exists with respect to the Eligible Executive, the
prior year target bonus established for a similarly situated Eligible Executive,
as determined by the Committee. (The reference to the Eligible Executive’s
target bonus for the year in which the Termination Date occurs in this
subsection 7(a)(i) is solely for purposes of calculating the Eligible
Executive’s severance pay, and shall not give the Executive any right to be paid
an amount for the year in which the Termination Date occurs under the Company’s
Senior Executive Annual Incentive Plan (or the bonus plan then applicable to the
Eligible Executive)).     (ii)   Bonus for Year of Termination. Subject to the
Committee’s certification that the applicable performance goals for the year in
which the Termination Date occurs have been achieved, an amount equal to the
lesser of (1) the maximum bonus which could have been paid to the Eligible
Executive under the Company’s Senior Executive Annual Incentive Plan (or the
bonus plan then applicable to the Eligible Executive) for the year in which the
Termination Date occurs based on actual performance for such year and (2) a
prorated amount (equal to the product of (A) the Eligible Executive’s target
bonus for the year in which the Termination Date occurs and (B) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365) of
the Eligible Executive’s target bonus under the Company’s Senior Executive
Annual Incentive Plan (or the bonus plan then applicable to the Eligible
Executive) for the year in which the Termination Date occurs.

  (b)   Continued Benefits Coverage. If an Eligible Executive’s employment with
the Company terminates after the Effective Date for any reason set forth in
Section 5, the Eligible Executive and his or her eligible dependents shall be
given the opportunity to elect continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”)
with respect to all group health plans that are subject to COBRA in which the
Eligible Executive and his or her dependents were participating immediately
prior to such termination. Provided that the Eligible Executive (and/or his or
her dependents) timely elects such coverage, the Company shall pay to the
Eligible Executive, as an additional Severance Benefit, a lump sum approximately
equal to the difference in cost between COBRA premiums and active employee
premiums for 18 months of COBRA coverage as calculated by the Company in its
discretion as of the Termination Date, which payment shall constitute taxable
income to the Eligible Executive and which shall be paid in a lump sum in
accordance with Section 10.         An Eligible Executive receiving Severance
Benefits under this Policy shall also be entitled to receive during the
Severance Period any financial planning benefits which the Eligible Executive
was receiving as of the Termination Date, subject to the terms of the Executive
Committee Financial Planning Program, but shall not be entitled to receive any
other perquisites after the Termination Date. The Eligible Executive’s continued
group health coverage under this subsection shall cease as of the date the
Eligible Executive becomes eligible to receive such benefits under a subsequent
employer’s benefit program, to the extent permitted under COBRA.

- 5 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      Eligible Executives receiving Severance Benefits under this Policy are not
eligible to continue contributions to the Company’s qualified retirement plans
or nonqualified deferred compensation program.     (c)   Long-Term Incentive
Awards

  (i)   Non-Change in Control.

  a.   Long-Term Incentive Awards Granted On and After February 17, 2009.
Effective for awards granted on and after February 17, 2009 to an Eligible
Executive under The Western Union Company 2006 Long-Term Incentive Plan (or a
successor plan) (the “LTIP”), if the Eligible Executive’s employment with the
Company is terminated for an eligible termination reason described in
Section 5(a), then awards held by the Eligible Executive that are eligible to
become fully vested and exercisable or payable contingent upon the Eligible
Executive’s continued employment and the passage of time (whether or not the
Company or the Eligible Executive have attained any specified performance goals)
(“Time Vested Awards”), other than awards classified by the Committee at the
time of grant as “Career Shares” (if applicable to the Eligible Executive) and
awards that provide for a deferral of compensation within the meaning of Code
Section 409A, shall vest on a prorated basis effective on the Eligible
Executive’s Termination Date. Such prorated vesting shall be calculated on a
grant-by-grant basis by multiplying the unvested portion of each such award by a
fraction, the numerator of which is the number of days that have elapsed between
the grant date and the Eligible Executive’s Termination Date and the denominator
of which is the number of days between the grant date and the date the award
would have become fully vested had the Eligible Executive not terminated his or
her employment. For awards subject to a graduated vesting schedule, the
foregoing calculation shall be performed as if each vesting tranche of the award
was a separate grant. Fractions of a share resulting from the calculations shall
be rounded to the nearest whole share. The prorated portion of any nonqualified
stock option and stock appreciation right awards that become vested in
accordance with this subsection shall be exercisable until the end of the
Eligible Executive’s Severance Period (or, if earlier, the expiration of the
original term of the award) but not thereafter.         If an Eligible
Executive’s employment with the Company is terminated during a performance
period for an eligible termination reason described in Section 5(a), any cash
Performance Grants (as defined in the LTIP) awarded to the Eligible Executive
under the LTIP (if applicable) with respect to such performance period shall be
payable on a prorated basis based upon actual performance results at the end of
the applicable performance period as determined by the Committee in its sole
discretion, and shall be paid at the time specified in the applicable award (and
if applicable, deferral) agreement. Such prorated payment shall be calculated on
a grant-by-grant basis by multiplying the Performance Grant award the Eligible
Executive would have received had the Eligible Executive remained employed
(based upon actual performance results at the end of the applicable performance
period as determined by the Committee) by a fraction, the numerator of which is
the number of days that have elapsed between the grant date and the Eligible

- 6 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      Executive’s Termination Date and the denominator of which is the number of
days in the performance period. All other outstanding awards granted to the
Eligible Executive under the LTIP on and after February 17, 2009, and any Time
Vested Awards that provide for a deferral of compensation within the meaning of
Code Section 409A, shall be payable, if at all, in accordance with the terms of
the LTIP and the applicable award (and, if applicable, deferral) agreements.    
b.   Long-Term Incentive Awards Granted Prior to February 17, 2009. Effective
for awards granted prior to February 17, 2009 to an Eligible Executive under the
LTIP, if the Eligible Executive’s employment with the Company is terminated for
an eligible termination reason described in Section 5(a), all outstanding
nonqualified stock options held by the Eligible Executive shall continue to vest
solely on account of the passage of time during the Eligible Executive’s
Severance Period and, to the extent vested, shall be exercisable in accordance
with their terms until the end of the Eligible Executive’s Severance Period (or,
if earlier, the expiration of the original term of the award) but not
thereafter. All Stock Awards (as defined in the LTIP) held by an Eligible
Executive whose employment with the Company is terminated for an eligible
termination reason described in Section 5(a) shall vest on a prorated basis
effective on the Eligible Executive’s Termination Date. Such prorated vesting
shall be calculated on a grant-by-grant basis by multiplying the number of
unvested shares subject to each Stock Award by a fraction, the numerator of
which is the number of days that have elapsed between the grant date and the
Eligible Executive’s Termination Date and the denominator of which is the number
of days between the grant date and the date the shares would have become fully
vested had the Eligible Executive not terminated his or her employment.
Fractions of a share resulting from the calculations shall be rounded to the
nearest whole share.

  (ii)   Change in Control.

  a.   Long-Term Incentive Awards Granted On and After February 17, 2009.
Effective for awards granted on and after February 17, 2009 to an Eligible
Executive under the LTIP, if the Eligible Executive’s employment with the
Company terminates for an eligible termination reason described in Section 5(b)
during the 24-month period commencing on the effective date of a Change in
Control, then Time Vested Awards held by the Eligible Executive (including but
not limited to grants of nonqualified stock options, stock appreciation rights,
restricted stock awards, and restricted stock unit awards), other than awards
that provide for a deferral of compensation within the meaning of Code
Section 409A, shall become fully vested and exercisable or payable effective on
the Eligible Executive’s Termination Date. In the event this subsection applies,
nonqualified stock options and stock appreciation rights granted to an Eligible
Executive shall be exercisable until the end of the Eligible Executive’s
Severance Period (or, if earlier, the expiration of the original term of the
award) but not thereafter. If an Eligible Executive’s employment with the
Company terminates for an eligible termination reason described in Section 5(b)
after the 24-month period commencing on the effective date of a Change in
Control, then Time Vested Awards held by the Eligible Executive, other than
awards that provide for a deferral of compensation within the

- 7 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      meaning of Code Section 409A, shall vest on a prorated basis effective on
the Eligible Executive’s Termination Date, and such prorated vesting shall be
calculated in the manner described in Section 7(c)(i)a above.         In the
event of a Change in Control, any cash Performance Grants awarded to an Eligible
Executive under the LTIP (if applicable) shall be converted into restricted cash
(representing only a contingent, unfunded and unsecured obligation of the
Company) as of the effective date of the Change in Control, such conversion to
be based upon target performance if less than 50% of the performance period has
elapsed as of the effective date of the Change in Control, or based upon actual
performance results as determined by the Committee in its sole discretion if 50%
or more of the performance period has elapsed as of the effective date of the
Change in Control. If the Eligible Executive’s employment with the Company
terminates for an eligible termination reason described in Section 5(b) during
the 24-month period commencing on the effective date of a Change in Control,
then such restricted cash shall be paid to the Eligible Executive in a lump sum
within 30 days following the six month anniversary of the Eligible Executive’s
separation from service (or, if different, on the date specified in the
applicable award and, if applicable, deferral agreement). In the event of a
Change in Control, all other outstanding awards granted to the Eligible
Executive under the LTIP, and any awards that provide for a deferral of
compensation within the meaning of Code Section 409A, shall be payable, if at
all, in accordance with the terms of the LTIP and the applicable award (and, if
applicable, deferral) agreements.     b.   Long-Term Incentive Awards Granted
Prior to February 17, 2009. In the event of a Change in Control, all outstanding
awards granted prior to February 17, 2009 to an Eligible Executive under the
LTIP shall become fully vested and exercisable or payable as of the effective
date of the Change in Control. In the event this subsection applies, if the
Eligible Executive’s employment with the Company terminates for an eligible
termination reason described in Section 5(b) during the 24-month period
beginning on the effective date of the Change in Control, then nonqualified
stock options granted to the Eligible Executive shall remain exercisable until
the end of the Eligible Executive’s Severance Period (or, if earlier, the
expiration of the original term of the award) but not thereafter.

  (d)   Legal Fees. Effective for Termination Dates occurring on or after the
date of a Change in Control, if after exhausting the administrative remedies
provided for in Section 20 herein, an Eligible Executive commences litigation
regarding a bona fide claim for damages or other relief arising as a result of a
claim for benefits under the Policy, and as a result thereof, whether by
judgment or settlement, becomes entitled to receive benefits in an amount
greater than prior to such litigation, the Company shall reimburse the
reasonable legal fees and related expenses that are incurred by the Eligible
Executive in connection with such litigation. Any such reimbursement shall be
paid as soon as practicable following the resolution of the litigation, and in
no event later than March 15 of the calendar year following the calendar year in
which the resolution of such litigation occurs.

8.   Certain Additional Payments

- 8 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

  (a)   In the event it is determined that any payments or benefits provided by
the Company to or on behalf of an Eligible Executive who first became an
Eligible Executive before April 30, 2009 (whether pursuant to the terms of this
Policy or otherwise) (any such payments or benefits being referred to in this
Section as “Payments”), but determined without taking into account any
additional payments required under this Section, would be subject to the excise
tax imposed by Code Section 4999, or any interest or penalties are incurred by
the Eligible Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, collectively referred to herein
as the “Excise Tax”), then the Eligible Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount so that after payment
by the Eligible Executive of all federal, state and local taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any federal, state or local income taxes (and any interest and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, the Eligible Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if it is determined that the Eligible Executive otherwise would be
entitled to a Gross-Up Payment, but that the Payments to the Eligible Executive
do not exceed 110% of the amount which is one dollar less than the smallest
amount that would give rise to any Excise Tax (the “Reduced Amount”), then no
Gross-Up Payment shall be made to the Eligible Executive and the Payments shall
be reduced to the Reduced Amount. In such event, the reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of equity awards; and (iii) reduction of other employee
benefits. If acceleration of vesting of compensation from an Eligible
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant unless the Eligible
Executive elects in writing a different order for cancellation. Any Gross-Up
Payment made pursuant to this Section 8(a) shall be made to the Eligible
Executive no later than December 31 of the year following the year in which any
Excise Tax is remitted to the taxing authority. No Gross-Up Payment shall be
made pursuant to this Section 8(a) to any Eligible Executive who first becomes
an Eligible Executive on or after April 30, 2009.     (b)   Subject to the
provisions of Section 8(c), all determinations required to be made under this
Section, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be used in arriving at
such determination, shall be made by the independent registered public
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control (the “Accounting Firm”). In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint another nationally recognized independent registered public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). The Accounting Firm shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Eligible Executive within fifteen (15) calendar days after
the date on which the Eligible Employee’s right to Payment is triggered (if
requested at that time by the Company or the Eligible Executive) or such other
time as agreed between the Company and the Eligible Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Eligible Executive within five business days of the receipt of
the Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Eligible Executive, it shall furnish the Eligible
Executive with a written opinion that no Excise Tax will be imposed. Any good
faith

- 9 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      determination by the Accounting Firm shall be binding upon the Company and
the Eligible Executive. As a result of the uncertainty in the application of
Code Section 4999 at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Eligible Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Eligible Executive. If the related Excise Taxes have been remitted to the taxing
authority by the Eligible Executive, the Company shall reimburse the Eligible
Executive for the Underpayment no later than December 31 of the year following
the year in which the Excise Taxes were remitted to the taxing authority.    
(c)   The Eligible Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Eligible Executive is
informed in writing of such claim, and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Eligible Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Eligible Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Eligible Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claim;

      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred by the
Eligible Executive in connection with such contest and shall indemnify and hold
the Eligible Executive harmless, on an after-tax basis, for any Excise Tax or
federal, state or local income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 8(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Eligible Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Eligible Executive agrees to
prosecute such contest to a determination before

- 10 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      any administrative tribunal, in a court of initial jurisdiction and in one
or more appellate courts, as the Company shall determine; provided further, that
if the Company directs the Eligible Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Eligible
Executive on an interest-free basis and shall indemnify and hold the Eligible
Executive harmless, on an after-tax basis, from any Excise Tax or federal, state
or local income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the Eligible
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Eligible Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority. Any payment or cost owed to the
Eligible Executive pursuant to this Section 8(c) shall be made no later than
December 31 of the year following the year in which the related taxes are
remitted to the taxing authority or, if no taxes are paid, the end of the
taxable year following the year in which such contest is finally resolved.    
(d)   If, after the receipt by the Eligible Executive of an amount advanced by
the Company pursuant to Section 8(c), the Eligible Executive becomes entitled to
receive, and receives, any refund with respect to such claim, the Eligible
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Eligible Executive of an amount advanced by the Company
pursuant to Section 8(c), a determination is made that the Eligible Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Eligible Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

9.   Requirement of Release and Restrictive Covenant       The provision of
Severance Benefits under this Policy is conditioned upon the Eligible Executive
timely signing an Agreement and Release (in a form satisfactory to the Company)
which will include restrictive covenants and a comprehensive release of all
claims. In this Agreement and Release, the Eligible Executive will be asked to
release the Company and its directors, officers, employees and agents from any
and all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state, local or foreign
laws. Under the Agreement and Release, the Eligible Executive must also agree
not to solicit business similar to any business offered by the Company from any
Company customer, not to advise any entity to cancel or limit its business with
the Company, not to recruit, solicit, or encourage any employee to leave their
employment with the Company, not to perform the same or substantially the same
functions or job duties that the Eligible Executive performed for the Company
for any business enterprise engaging in activities that compete with the
business activities of the Company, not to disclose any of Company’s trade
secrets or confidential information, and not to disparage the Company or its
employees in any way. These obligations are in addition to any other
non-solicitation, noncompete, nondisclosure, or confidentiality agreements the
Eligible Executive may

- 11 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    have executed while employed by Company. No Severance Benefits will commence
under this Policy prior to the eighth day following the date on which the
Company has received the Eligible Executive’s fully executed Agreement and
Release.   10.   Method of Payment of Severance Benefits Under Sections 7(a) and
7(b)

  (a)   Severance Benefits payable hereunder to an Eligible Executive pursuant
to Section 7(a)(i) of this Policy on account of a separation from service for an
eligible termination reason under Section 5(a) shall be paid in substantially
equal installments consistent with the Company’s payroll practice during the
Eligible Executive’s Severance Period and shall be paid in full no later than
the end of such period. The bonus for the year in which the Termination Date
occurs payable hereunder to an Eligible Executive pursuant to Section 7(a)(ii)
of this Policy on account of a separation from service for an eligible
termination reason under Section 5(a) shall be paid to the Eligible Executive in
a lump sum cash payment at the same time as bonus payments for such year are
paid to other executives under the Company’s Senior Executive Annual Incentive
Plan (or other bonus plan applicable to the Eligible Executive for such year).
The cash payment referenced in Section 7(b) of this Policy shall be made in a
lump sum on or as soon as practicable after the first date on which the Eligible
Executive begins to receive severance payments in accordance with the first
sentence of this Section 10(a), and in no event later than March 15 of the
calendar year following the calendar year in which the Eligible Executive’s
separation from service occurs.     (b)   Severance Benefits payable hereunder
to an Eligible Executive pursuant to Sections 7(a) and 7(b) of this Policy on
account of a separation from service for an eligible termination reason under
Section 5(b) shall be paid, if the Change in Control which makes Section 5(b)
applicable constitutes a “change in control event” under Treasury Regulation
§1.409A-3(i)(5), in a lump sum within 30 days following the Eligible Executive’s
separation from service, and, if such Change in Control does not constitute a
“change in control event” under Treasury Regulation §1.409A-3(i)(5), in the
manner set forth in Section 10(a).     (c)   If an Eligible Executive dies after
becoming eligible for Severance Benefits and executing an Agreement and Release
but before full receipt of Severance Benefits, the remaining Severance Benefits,
if any, will be paid to the Eligible Executive’s estate in one lump sum upon the
Eligible Executive’s death. If an Eligible Executive dies after becoming
eligible for Severance Benefits but prior to executing an Agreement and Release,
his or her estate or representative may not execute an Agreement and Release and
no Severance Benefits will be paid under this Policy. All payments will be net
of amounts withheld with respect to taxes, offsets, or other obligations.

11.   Offsets

  (a)   Non-duplication of Benefits. The Company may, in its discretion and to
the extent permitted under applicable law, offset against the Eligible
Executive’s Severance Benefits under this Policy any other severance,
termination, or similar benefits payable to the Eligible Executive by the
Company, including, but not limited to any amounts paid under any employment
agreement or other individual contractual arrangement, amounts paid pursuant to
federal, state, or local workers’ notification or office closing requirements,
or statutory severance benefits or payments

- 12 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      made on account of notice periods during which the Eligible Executive is
released from further duties as provided pursuant to the law of any country or
political subdivision thereof.     (b)   Debts and Property. The Company also
may, in its discretion and to the extent permitted under applicable law, offset
against the Eligible Executive’s Severance Benefits under this Policy the value
of unreturned property and any outstanding loan, debt or other amount the
Eligible Executive owes to the Company. The entire amount of any offset taken
pursuant to this Section 11(b) shall not exceed $5,000 in any taxable year, and
the offset shall be taken at the same time and in the same amount as such amount
would have been otherwise due from the Eligible Executive.     (c)  
Overpayment. The Company may recover any overpayment of Severance Benefits made
to an Eligible Executive or an Eligible Executive’s estate under this Policy or,
to the extent permitted by applicable law, offset any other overpayment made to
the Eligible Executive against any Severance Benefits or other amount the
Company owes the Eligible Executive or the Eligible Executive’s estate.

12.   Outplacement       In the Committee’s sole and absolute discretion,
Eligible Executives who are eligible for Severance Benefits under the Policy
also may be eligible for outplacement services selected by the Company.
Eligibility for and the scope of any outplacement services will be determined in
the sole discretion of the Committee. Under no circumstances shall any Eligible
Executive be eligible to receive a cash payment or any other benefit in lieu of
outplacement services.       Any outplacement services provided under this
Section 12 must be provided to the Eligible Employee no later than December 31
of the second calendar year following the calendar year in which the Termination
Date occurs.   13.   Re-employment and Other Employment       In the event an
Eligible Executive is re-employed by the Company prior to the commencement of or
within the Severance Period, the payment of any Severance Benefits payable with
respect to the prior termination immediately will cease and such Severance
Benefits shall no longer be payable under this Policy.       Subject to
Section 9 of this Policy, if an Eligible Executive obtains employment (other
than with the Company) while receiving Severance Benefits, the Eligible
Executive shall continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the Eligible
Executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.   14.   Funding       This Policy is not funded,
and payment of benefits hereunder shall be made solely from the general assets
of the Company. An Eligible Executive entitled to benefits hereunder shall have
only the rights of a general creditor of the Company.

- 13 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

15.   Administration       This Policy shall be administered by the Committee,
which as the Named Fiduciary shall have the absolute discretion and exclusive
right to interpret, construe and administer the Policy and to make final
determinations on all questions arising under the Policy, including but not
limited to questions concerning eligibility for, the amount of and receipt of
Policy benefits. All decisions of the Committee will be conclusive, final and
binding upon the parties. Notwithstanding the foregoing, upon the occurrence of
a Change in Control, determinations of the Committee hereunder shall be subject
to de novo judicial review.   16.   Amendment or Termination of the Policy      
Western Union reserves the right to amend or terminate this Policy at any time
in its sole discretion, provided, however, that during the period commencing
upon the earliest of (a) the signing of a definitive agreement that, if
consummated, would result in a Change in Control, (b) the filing of a tender
offer with the Securities and Exchange Commission that, if accepted, would
result in a Change in Control, or (c) the election of a director to the Board
who is not a member of the Incumbent Board (each, a “Triggering Event”) and
ending upon the earlier of (x) the date on which the Committee in its sole
discretion determines that the Triggering Event will not actually result in a
Change in Control, or (y) the 36-month anniversary of the Change in Control, the
Company shall not amend or terminate this Policy as it applies to an Eligible
Executive without the consent of such affected Eligible Executive.
Notwithstanding the foregoing, this Policy may be amended at any time, without
the consent of any Eligible Executive, as necessary or desirable to comply with
the requirements, or avoid the application, of Code Section 409A.   17.  
Limitation on Individually Negotiated Severance Arrangements       As of the
Effective Date, this Policy is intended to be the sole source of severance and
change in control benefits for Eligible Executives. Absent prior Board approval,
no individual agreement shall be entered into with any Eligible Executive or any
person being considered for promotion or hire as an Eligible Executive which
would provide severance or change in control-type benefits.   18.   Section 409A
      Notwithstanding any provision of this Policy, the Policy will be
construed, administered or deemed amended as necessary to comply with the
requirements of Code Section 409A to avoid taxation under Code
Section 409A(a)(1) to the extent subject to Code Section 409A. The Committee, in
its sole discretion shall determine the requirements of Code Section 409A
applicable to the Policy and shall interpret the terms of the Policy
consistently therewith. Under no circumstances, however, shall the Company or
any affiliate or any of its or their employees, officers, directors, service
providers or agents have any liability to any person for any taxes, penalties or
interest due on amounts paid or payable under the Policy, including any taxes,
penalties or interest imposed under Code Section 409A. The payments to Eligible
Executives pursuant to this Policy are also intended to be exempt from Code
Section 409A to the maximum extent possible, first, to the extent such payments
are scheduled to be paid and are in fact paid during the short-term deferral
period, as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4),
and then under the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii), and for this purpose each payment shall be considered a
separate

- 14 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    payment such that the determination of whether a payment qualifies as a
short-term deferral shall be made without regard to whether other payments so
qualify and the determination of whether a payment qualifies under the
separation pay exemption shall be made without regard to any payments which
qualify as short-term deferrals. To the extent any amounts under this Policy are
payable by reference to an Eligible Executive’s “termination of employment,”
such term shall be deemed to refer to the Eligible Executive’s “separation from
service,” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Policy, if an Eligible Executive is a “specified employee,” as
defined in Section 409A of the Code, as of the date of the Eligible Executive’s
separation from service, then to the extent any amount payable under this Policy
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Code Section 409A, (ii) is payable upon the Eligible Executive’s
separation from service and (iii) under the terms of this Policy would be
payable prior to the six-month anniversary of the Eligible Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of the Eligible Executive’s death.   19.   Miscellaneous       No Eligible
Executive shall vest in any entitlement to or eligibility for benefits under
this Policy until he or she has satisfied all requirements for eligibility and
the conditions required to receive the benefits specified in this Policy have
been satisfied. No interest shall accrue on any benefit to which an Eligible
Executive may be entitled under this Policy. No benefits hereunder, whether or
not in pay status, shall be subject to any pledge or assignment, and no creditor
may attach or garnish any Eligible Executive’s Policy benefits. This Policy does
not create any contract of employment or right to employment for any period of
time. Employment with the Company is at-will, and may be terminated by either
the Company or the Eligible Executive at any time for any reason.   20.   Review
Procedure       Executives eligible to receive benefits under this Policy will
be notified of such eligibility as soon as administratively practicable after
the event occurs which gives rise to the provision of Policy benefits. If an
executive who believes he or she is eligible to receive Policy benefits does not
receive such notice or disagrees with the amount of benefits set forth in such
notice, or if an executive is informed that he or she is not eligible for
benefits under this Policy, the executive (or his or her legal representative)
may file a written claim for benefits with the Company’s senior human resources
executive or such other officer or body designated by the Committee for this
purpose. The written claim must include the facts supporting the claim, the
amount claimed, and the executive’s name and mailing address.       If the claim
is denied in part or in full, the Company’s senior human resources executive (or
other designated officer or body) will notify the executive by mail no later
than 90 days after receipt of the written claim. If special circumstances
require an extension of time for processing the claim, the executive will be
notified in writing before the end of the initial 90-day period. If the claim is
denied, the notice of denial will state the specific reasons for the denial, the
provisions of the Policy on which the denial is based, a description of any
additional information or material required by the Committee to consider the
claim (if applicable), as well as an explanation as to why such information or
material is necessary, an explanation of the Policy’s review procedures and the
time limits applicable to such procedures, as well as a statement of the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

- 15 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    An executive (or his or her legal representative) may appeal a denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to relevant documents, records, or
other information and may submit written comments and supporting documents,
records and other materials to the Committee. A document, record, or other
information shall be considered relevant to the claim if such document, record,
or other information (i) was relied upon in making the benefit determination,
(ii) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination, or
(iii) demonstrates compliance with the administrative processes and safeguards
designed to ensure and verify that benefit claim determinations are made in
accordance with the Policy and that, where appropriate, the Policy provisions
have been applied consistently with respect to similarly situated executives or
designated beneficiaries.       The Committee will review the appeal and notify
the executive or legal representative by mail of its final decision within
60 days. If special circumstances require and extension of time for processing
the claim, the executive will be notified in writing before the end of the
initial 60-day period. If the claim is denied, the notice of denial will state
the reason for the denial, references to the specific Sections of the Policy on
which the denial is based, a statement that the executive may receive, upon
request and free of charge, copies of all documents and information relevant to
the appeal, a description of the Policy’s claims and appeals procedures, and a
statement of the executive’s right to bring an action under Section 502 of
ERISA.

Rights Under the Employee Retirement Income Security Act (ERISA)

    As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under ERISA which provides that all Policy participants
shall be entitled to:       Receive Information About The Policy And Benefits  
    The executive may examine, without charge, at the Policy administrator’s
office and at other specified locations such as worksites, all documents
governing the policy and a copy of the latest annual report (Form 5500 Series)
filed with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.       The executive may
obtain, upon written request to the Policy administrator, copies of documents
governing the operation of the Policy including copies of the latest annual
report (Form 5500 Series). The Policy administrator may make a reasonable charge
for the copies.       The executive may receive a summary of the Policy’s annual
financial report. The Policy administrator is required by law to furnish each
participant with a copy of this summary annual report.       Prudent Actions by
Policy Fiduciaries

- 16 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the Policy. The people
who operate the Policy, called “fiduciaries” of the Policy, have a duty to do so
prudently and in the interest of the Policy participants and beneficiaries. No
one, including an executive’s employer or any other person, may fire an
executive or otherwise discriminate against an executive in any way to prevent
such executive from obtaining a welfare benefit or exercising his or her rights
under ERISA.       Enforcement of Rights       If an executive’s claim for
benefits is denied or ignored, in whole or in part, the executive has a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.    
  Under ERISA, there are steps that can be taken to enforce the above rights.
For example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the Policy administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the Policy
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the fiduciaries misuse Policy money, or if an
executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.       Assistance With Questions      
An executive who has questions about the Policy should contact the Policy
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the Policy administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.       ADDITIONAL INFORMATION       The details on the
following chart are provided for the Eligible Executive’s information and
possible use.

          Name of Policy   Type of Policy   Policy Year:
The Western Union Company Severance/Change
in Control Policy
  Welfare   1/1 - 12/31

- 17 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    (Executive Committee Level)       Type of Policy Administration      
Self-Administered       Policy Sponsor       The Western Union Company
12500 E. Belford Avenue
Englewood, CO 80112       Policy Administrator       Compensation and Benefits
Committee of the Board of Directors
c/o The Western Union Company
Office of the General Counsel
12500 E. Belford Avenue
Englewood, CO 80112       Agent for Service of Legal Process       The Western
Union Company
Office of the General Counsel
12500 E. Belford Avenue
Englewood, CO 80112
      In addition, service of legal process may be made upon the Policy
administrator.       Identification Number (Policy Sponsor)       20-4531180    
  Identification Number (Policy)       506       THIS DESCRIPTION OF THE WESTERN
UNION COMPANY SEVERANCE/CHANGE IN CONTROL POLICY FOR EXECUTIVE COMMITTEE-LEVEL
PARTICIPANTS SERVES AS THE OFFICIAL POLICY DOCUMENT AND AS THE LEGAL SUMMARY
PLAN DESCRIPTION.

- 18 -